
	
		I
		112th CONGRESS
		2d Session
		H. R. 6357
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2012
			Mr. Kucinich (for
			 himself and Mr. Grijalva) introduced
			 the following bill; which was referred to the Select Committee on Intelligence (Permanent
			 Select), and in addition to the Committees on the
			 Judiciary and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit the extrajudicial killing of United States
		  citizens, and for other purposes.
	
	
		1.FindingsCongress finds the following:
			(1)Admiral Dennis C. Blair, then the Director
			 of National Intelligence, in testimony before the House Select Committee on
			 Intelligence on February 3, 2010, confirmed the policy of including United
			 States citizens on lists of people to be assassinated maintained by the Central
			 Intelligence Agency (CIA) and the Joint Special Operations Command (JSOC),
			 stating that a decision to use lethal force against a U.S. citizen must
			 get special permission..
			(2)The Obama administration publicly
			 acknowledged that it authorized the targeting of Anwar Al-Awlaki, a United
			 States citizen born in New Mexico who was accused of involvement in terrorist
			 organizations abroad, the first confirmed United States citizen to be added to
			 the CIA list of targets for capture or killing.
			(3)Anwar Al-Awlaqi
			 and Samir Khan, 2 United States citizens, were killed, without due process, by
			 a United States drone strike in Yemen on September 30, 2011.
			(4)Abdul-Rahman Al-Awlaqi, a 16-year-old
			 United States citizen was killed, without due process, by a United States drone
			 strike in Yemen on October 14, 2011.
			(5)United States
			 Attorney General Eric Holder, Jr., recognized that the Department of Justice
			 has successfully prosecuted many terrorism defendants in Federal courts,
			 stating on Friday, November 13, 2009, that for over two hundred years,
			 our nation has relied on a faithful adherence to the rule of law to bring
			 criminals to justice . . . Once again we will ask our legal system to rise to
			 that challenge, and I am confident it will answer the call with fairness and
			 justice..
			(6)The decision to
			 use lethal force against United States citizens abroad occurs absent
			 congressional oversight, a constitutionally guaranteed judicial process, or
			 publicly disclosed standards for inclusion on the United States Government’s
			 high-value targets or high-value individuals
			 list.
			(7)Executive Order
			 12333 (46 Fed. Reg. 59941; relating to United States intelligence activities),
			 issued by President Ronald Reagan in 1981, stated, No person employed by
			 or acting on behalf of the United States Government shall engage in, or
			 conspire to engage in, assassination..
			(8)Executive Order 11905 (41 Fed. Reg. 7703;
			 relating to United States foreign intelligence activities), issued by President
			 Gerald Ford in 1976, stated, No employee of the United States Government
			 shall engage in, or conspire to engage in, political
			 assassination..
			2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)due process of law is a fundamental right
			 of the United States Constitution, the United States has a commitment to uphold
			 and defend the rights included in the Bill of Rights, and no United States
			 citizen, regardless of location, should be deprived of life, liberty,
			 property, without due process of law, as stated in article XIV of the
			 Constitution;
			(2)the participation
			 in, or planning of activities, by the United States Government that result in
			 the extrajudicial killing of a United States citizen undermines the rule of law
			 and the moral standing of the United States in the world;
			(3)the United States
			 and other responsible nations have a vital interest in upholding the rule of
			 law;
			(4)the authority
			 granted to the President in the Authorization for Use of Military Force (50
			 U.S.C. 1541 note), following the terrorist attacks of September 11, 2001, is
			 not limitless;
			(5)the authority
			 provided by the 2001 Authorization for Use of Military Force has been used by
			 the executive branch to circumvent the role of Congress as a coequal branch of
			 Government, to justify holding prisoners indefinitely without due process at
			 Guantanamo Bay, for mass domestic spying on United States citizens in violation
			 of their most basic constitutional rights, and using lethal force against
			 United States citizens abroad who are suspected of participating in terrorist
			 activities absent judicial review;
			(6)the notion that
			 the constitutional rights of one citizen can be revoked to protect the
			 constitutional rights of other citizens should be rejected;
			(7)the use of lethal
			 force against a citizen of the United States that is outside of the
			 internationally recognized battlefield of Afghanistan constitutes a violation
			 of the law of armed conflict; and
			(8)it is in the best
			 interest of the United States to respect the rule of law and set the example
			 for upholding the principles of international and domestic law.
			3.Prohibition on
			 the extrajudicial killing of United States citizens
			(a)ProhibitionNo one, including the President, may
			 instruct a person acting within the scope of employment with the United States
			 Government or an agent acting on behalf of the United States Government to
			 engage in, or conspire to engage in, the extrajudicial killing of a United
			 States citizen.
			(b)Report on United
			 States citizens on targeted assassination listsNot later than 15
			 days after the date of the enactment of this Act, the President shall submit to
			 the congressional intelligence committees a report on the identity of each
			 United States citizen that is on the list of the Joint Special Operations
			 Command or the Central Intelligence Agency as high-value
			 individuals or high-value targets.
			(c)Assurances to
			 CongressNot later than 7
			 days after the date of the enactment of this Act, the President shall submit to
			 the congressional intelligence committees a written assurance that no United
			 States citizens are being added to the list of the Joint Special Operations
			 Command or the Central Intelligence Agency as high-value
			 individuals or high-value targets.
			(d)DefinitionsIn
			 this section:
				(1)Congressional
			 intelligence committeesThe term congressional intelligence
			 committees means—
					(A)the Permanent
			 Select Committee on Intelligence of the House of Representatives; and
					(B)the Select
			 Committee on Intelligence of the Senate.
					(2)Extrajudicial
			 killingThe term
			 extrajudicial killing—
					(A)means a
			 premeditated and intentional use of lethal force against a United States
			 citizen; and
					(B)does not
			 include—
						(i)the
			 use of lethal force against a United States citizen after a trial and finding
			 of guilt for such citizen by an appropriate tribunal consistent with due
			 process of law;
						(ii)the use of lethal force against a United
			 States citizen who is directly participating in hostilities in a zone of active
			 armed conflict and the United States is a party to such conflict; and
						(iii)the use of lethal force against a United
			 States citizen that is authorized for law enforcement personnel under certain
			 circumstances, including self-defense, defense of others, and enabling the
			 release of hostages.
						
